Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0306507 to Fujimatsu (“Fujimatsu”). Regarding claim 1, Fujimatsu discloses a system comprising a plurality of lithium battery cells (1-4) connected in series with zener diodes (11-14) wired in parallel to each respective battery cell. The normal voltage range for the cells in Fujimatus is disclosed as 2.5-4.2V. Applicant notes in the as-filed disclosure that Zener diodes having breakdown voltages well above that operating range and having miniscule leakage currents were commercially available at the time of invention. Moreover, the person of ordinary skill in the art at .
Further regarding claims 7-9, the Office finds the choice of battery dimensions, capacity, and number of batteries to include in a system to be nothing more than obvious design choices made by the person of ordinary skill in the art when building a battery system for a specific application.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimatsu in view of U.S. Patent Application Publication No. 2011/0027646 to Lee (“Lee”). Fujimatsu is applied as discussed above. Further regarding claims 2, 4, and 5, Fujimatsu is silent regarding the chemical makeup of its battery system. Nonetheless, lithium titanate was a commonly known negative electrode active material for use in lithium ion battery cells such as those used in Fujimatsu, including in the form of a sintered plate. Lee at paragraph [0021]. Accordingly, use of that material as the negative electrode active material is considered to be nothing more than the obvious use of a commonly known material for its intended purpose.
Further regarding claim 3, the recited voltage is merely the inherent mean voltage of a lithium ion cell when LTO is used as the anode active material.
Further regarding claim 6, the claim recites nothing more than common cathode materials and electrolyte systems for use in lithium ion batteries. See, e.g., Lee, at paragraph [0004].
Response to Arguments
December 23, 2021, have been fully considered but they are not persuasive.  Applicant argues that because in disclosed examples of Fujimatsu the Zener diodes are biased to a point where current is allowed to flow through the diode the person of ordinary skill in the art at the time of invention would not have reason to choose a zener diode having low leakage current.  The Office disagrees.  First, the Office notes that Fujimatsu discloses Zener diodes are usefule (indeed, necessary) for its invention.  Applicant’s disclosure establishes that zener diodes having the recited leakage current were commercially available at the time of invention.  Based on this evidence alone, a case of obviousness is clearly established because use of a commonly known structure for its intended purpose is a recognized to be a prima facie case of obviousness.  MPEP 2144.07.  Beyond that, a Zener diode is a structure designed specifically to shut off current at certain bias settings while allowing current to flow at other bias settings.  Thus, regardless of how the diode is used in certain working embodiments in Fujimatsu, that doesn’t change the fact that the person of ordinary skill in the art in choosing a particular zener diode would have reason to choose one with low leakage current.  MPEP 2144.07.
Next Applicant appears to argue that the claimed invention provides unexpected results.  An argument of unexpected results can only be considered where there is evidence of a structure commensurate in scope with the claimed invention having unexpected results.  The Office notes that the data to which Applicant points requires substantially more structure than what is recited in claim 1 in order to be operative, much less to arrive at the results to which Applicant points.  Thus, the argument is not considered since the data is not commensurate in scope with the claimed invention.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727